COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  IN THE INTEREST OF A. S. M., A                  §                No. 08-19-00212-CV
  CHILD,
                                                  §                  Appeal from the
                        Appellant.
                                                  §                 65th District Court

                                                  §             of El Paso County, Texas

                                                  §                 (TC# 2004CM737)

                                            ORDER

        James D. Lucas is listed as an attorney of record for a party in this appeal. County records
indicate that James D. Lucas currently serves as an associate judge for the 388th District Court of
El Paso County.

         The Texas Code of Judicial Conduct restricts an active judge's ability to engage in the
practice of law. See Tex. Code Jud. Conduct, Canon 4(G), reprinted in Tex. Gov't Code Ann., tit.
2, subtit. G, app. B (establishing that a judge shall not practice law except as permitted by statute
or this Code); see also Canon 5(A)(2)(requiring a full-time commissioner, master, magistrate, or
referee of a district court to comply with all canons including Canon 4(G)); Canon 5(D)(stating
that a part-time commissioner, master, magistrate, or referree of a district court should not
practice law "in any court subject to the appellate jurisdiction of the court which he or she serves
. . . ")

        As of this date, Judge Lucas has not filed a motion to withdraw or substitution in this
matter. See Tex.R.App.P. 6.5. The Court has attempted to ascertain whether Judge Lucas intends
to continue his representation of the party in this appeal and, if so, by what authority, but Judge
Lucas' status as attorney in this matter remains unclear.

       Therefore, to expedite a decision and for other good cause, the Court orders James D.
Lucas to either (1) file a motion to withdraw as counsel or a motion to substitute counsel that
complies with Tex.R.App.P. 6.5, or, in the alternative, (2) provide this Court with a written
explanation as to why Lucas may continue to serve as appellate counsel in this case while also
serving as an associate judge of the 388th District Court. The motion to withdraw or substitute
must strictly adhere to each requirement of Tex.R.App.P. 6.5 or will not be deemed timely.

       Judge Lucas' response to this Order is due no later than 15 days from this date.

       IT IS SO ORDERED this 24th day of June, 2021.

                                                         PER CURIAM
Before Palafox, J., Alley, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment